
	

115 SRES 643 ATS: Honoring the memory of the victims of the brutal and senseless attack at a country music festival in Las Vegas, Nevada, 1 year ago.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 643
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2018
			Mr. Heller (for himself and Ms. Cortez Masto) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the memory of the victims of the brutal and senseless attack at a country music festival
			 in Las Vegas, Nevada, 1 year ago.
	
	
 Whereas, in the late hours of Sunday, October 1, 2017, an individual killed 58 people and wounded more than 800 innocent people in a horrific attack at the Route 91 Harvest festival in Las Vegas, Nevada, with more than 22,000 people in attendance;
 Whereas President Donald Trump called the attack an act of pure evil and said that unity cannot be shattered by evil and that the bonds between the people of the United States cannot be broken by violence;
 Whereas the attack is the deadliest mass shooting in the modern history of the United States; Whereas the Las Vegas Metropolitan Police Department and other law enforcement professionals within the city of Las Vegas and Clark County, Nevada, including emergency response teams from Henderson and North Las Vegas, the Nevada Department of Public Safety, the Federal Bureau of Investigation, the Bureau of Alcohol, Tobacco, Firearms and Explosives, the Department of Justice, the Department of Homeland Security, military service members and veterans, ambulatory services, and other emergency and health care professionals responded to the attack bravely, admirably, and in a coordinated manner, saving many lives;
 Whereas doctors, nurses, paramedics, and other medical professionals worked around the clock under harrowing circumstances to provide life-saving care for hundreds of victims;
 Whereas, during the attack, countless civilians selflessly assisted victims and, following the attack—
 (1)hundreds of individuals stood in long lines to donate blood for those who were injured in the attack; and
 (2)the people of Las Vegas, Clark County, the State of Nevada, and the United States expressed overwhelming financial, physical, and emotional support for the victims and the families of the victims;
 Whereas local organizations, businesses, and caregivers came together with Federal, State, and local government agencies to support the victims and help the community heal;
 Whereas Nevada has a vibrant and renowned tourism economy that has continued to thrive, attracting and welcoming millions of visitors from across the United States and internationally, and emergency management officials have diligently dedicated local and Federal resources to boost public safety and security in Las Vegas, Nevada; and
 Whereas October 1, 2018, marks 1 year since the horrific attack: Now, therefore, be it   That the Senate—
 (1)commemorates the victims killed in the attack and offers heartfelt condolences and deepest sympathies to the families, loved ones, and friends of the victims;
 (2)honors the survivors and pledges continued support for their recovery; (3)offers compassion to those who attended the event, but were not physically injured, and are dealing with symptoms of post-traumatic stress or seeking grief counseling;
 (4)recognizes the spirit and resilience of the Las Vegas and Nevada communities; (5)applauds the dedication and bravery of local, State, and Federal law enforcement and counterterrorism officials and emergency medical and health care professionals for their coordinated efforts in responding to the attack, securing the community, and providing treatment; and
 (6)expresses gratitude to the Las Vegas community, Nevadans, and all people of the United States, as well as local, State, and Federal governments, for coming together to support the families of the victims and survivors.
			
